Case: 15-10835      Document: 00513836839         Page: 1    Date Filed: 01/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 15-10835                       January 17, 2017
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MELVIN WIAND,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-1843
                             USDC No. 3:07-CR-352-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Melvin Wiand, federal prisoner # 37221-177, has appealed the district
court’s order construing his motion invoking Rule 60(b) of the Federal Rules of
Civil Procedure as a second or successive motion under 28 U.S.C. § 2255 and
transferring the matter to this court for further proceedings. Wiand asserts
that his conviction resulted from a “forged and fabricated” consent-to-search



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10835     Document: 00513836839      Page: 2   Date Filed: 01/17/2017


                                   No. 15-10835

form and that his attorney rendered ineffective assistance in failing to
challenge the form at the suppression hearing. Because these claims were
raised and rejected in a prior § 2255 proceeding, they are successive. See
Gonzalez v. Crosby, 545 U.S. 524, 532 (2005).
      Wiand has not obtained this court’s leave to file a second or successive
§ 2255 motion. See § 2255(h). Accordingly, the motion was unauthorized, and
the district court lacked jurisdiction. See In re Sepulvado, 707 F.3d 550, 556
(5th Cir. 2013). The appeal is DISMISSED AS FRIVOLOUS. See 5TH CIR. R.
42.2. Wiand is WARNED that frivolous, repetitive, or otherwise abusive filings
will invite the imposition of sanctions, including dismissal, monetary
sanctions, and restrictions on his ability to file pleadings in this court and any
court subject to this court’s jurisdiction.




                                         2